DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species (i), claims 1-17 and 19-20 in the reply filed on 11/25/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




In claim 13, line 2, there is insufficient antecedent basis for “the trench”.
In claim 15, line 2, there is insufficient antecedent basis for “the trench”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langer et al., WIPO Publication No. WO 2010/102721 A1 (see attached Abstract and English machine translation).

Langer anticipates:
1.  An electronic component, comprising (see figs. 1-6): 
	a substrate (1) comprising a die attach region (e.g. region under 3) and a perimeter region (e.g. region outside/surrounding 3) on a front side of the substrate; and 


2.  The electronic component according to claim 1, wherein the substrate comprises a package substrate, a wiring board, or a printed circuit board (e.g. circuit board), pages 2-3.

4.  The electronic component according to claim 1, wherein the die attach region further comprises an array of sub-regions (e.g. array of sub-regions 2 shown in fig. 1)

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki, Japanese Publication No. JP 2000-223830 (from the IDS; see attached Abstract and English machine translation)

Mozhizuki anticipates (see figs. 1-3):
1.  An electronic component, comprising: 
	a substrate (1) comprising a die attach region (e.g. region under 3) and a perimeter region (e.g. region outside/surrounding 3) on a front side of the substrate; and 
	at least one thermal indicator (41-43 with 4a/4b) disposed within the perimeter region for monitoring the cumulative heat exposure of the substrate.  See Mochizuki at Abstract and English machine translation para. [0001] – [0041], figs. 1-7.

2.  The electronic component according to claim 1, wherein the substrate comprises a package substrate, a wiring board, or a printed circuit board, para. [0025], [0037].


4. The electronic component according to claim 1, wherein the die attach region further comprises an array of sub-regions (e.g. array of sub-regions 3 in fig. 1)

5.  The electronic component according to claim 4, wherein an integrated circuit (IC) die is adhesively bonded (26) in each of the sub-regions using a die attach film, para. [0029], fig. 3(E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer, as applied to claim 1 above, in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 3:
	Langer teaches all the limitations of claim 1 above, and further teaches the substrate is a circuit board that comprises an insulation layer and conductor track at pages 2-3.
	Langer is silent the substrate comprise a reinforced polymer laminate or a polyimide resin.
para. [0004].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Langer with the teachings of AAPA because a substrate comprising a reinforced polymer laminate or a polyimide resin is a typical package substrate.

Claims 3 and 6-8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as applied to claim 1 above, in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 3:
	Mochizuki teaches all the limitations of claim 1 above, and further teaches a printed wiring board at para. [0025], [0037].	
	Mochizuki is silent the substrate comprise a reinforced polymer laminate or a polyimide resin.
However, Applicant’s Admitted Prior Art (AAPA) teaches “Typically, a package substrate may comprise a reinforced polymer laminate material, such as bismaleimide triazine (BT), or a polyimide resin.”  See original specification at para. [0004].


Regarding claims 6-7:
	
	Mochizuki is silent gold-plated fingers are provided along edges of the IC die in each of the sub-regions and wherein copper-plated solder ball pads are provided on a rear side of the substrate.

However, Applicant’s Admitted Prior Art (AAPA) teaches “On the front side of the package substrate, gold-plated fingers are provided. These gold-plated fingers are used to provide electrical signal connection between the die and the substrate.  On the rear side of the package substrate, copper-plated solder ball pads are provided to form good connection with the solder balls.”  See original specification at para. [0004].

Regarding claim 8:
	Mochizuki is silent “wherein an organic solderability preservative (OSP) layer is disposed on a surface of each of the copper-plated solder ball pads.”
However, Applicant’s Admitted Prior Art (AAPA) teaches “In order to ensure that the copper on the ball pad is not oxidized during the packaging process, a layer of organic solderability preservative (OSP) is typically applied on the surface of the ball pad, which provides isolation for the surface copper layer of the ball pad.”  See original specification at para. [0005].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of AAPA because (i) a substrate comprising a reinforced polymer laminate or a polyimide resin is a typical package substrate; (ii)  gold-plated fingers provide electrical signal connection between the die and the substrate and  copper-plated solder ball pads provide a good connection with the solder balls;  (iii)  a layer of organic solderability preservative (OSP) is typically applied to ensure that the copper on the ball pad is not oxidized during the packaging process.  See original specification at para. [0004] – [0005].

	Claims 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA, as applied to claim 1 above, in view of Lu et al., US Publication No. 2016/0207762 A1.

Regarding claim 9:
	Mochizuki and AAPA teach all the limitations of claims 1, 4, 5, 7 and 8 above, but do not expressly teach wherein the thermal indicator signals when a predetermined thermal budget limit that correlates with decline in the condition of the OSP layer or degradation of the die attach film is reached.
	In an analogous art, Lu, in fig. 1, teaches “…each conduction bump B has an organic solderability preservative (OSP) film 140. The conduction bump B and the OSP film 140 combine to form a firm joint point after soldering”.  See Lu at para. [0020].
	AAPA also teaches the OSP layer may volatilize during thermal heating of the die attach film.  See original specification at para. [0005] – [0006].
	Mochizuki also teaches selecting the thermal indicator to monitor a specific target temperature/temperature range of interest.  See Mochizuki at para. [0036], and Table 1.
	It would have been obvious to one of ordinary skill in the art to have the thermal indicator signal when a predetermined thermal budget limit that correlates with decline in the condition of the OSP layer is reached because (i) Lu teaches an OSP layer is needed to form a firm joint and AAPA teaches the OSP layer may volatilize during thermal heating; and (ii) one of ordinary skill in the art faced with the problem of an OSP layer that may volatize, but is need to form a first joint, would apply Mochizuki’s teachings to select the thermal indicator to monitor a specific temperature of interest to correlate with the temperature the OSP layer declines.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of AAPA because a layer of organic solderability preservative (OSP) is typically applied to ensure that the copper on the ball pad is not oxidized during the packaging process.  See original specification at para. [0005].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Lu because an OSP layer is need to form a firm joint point after soldering a bump.  See Lu at para. [0020].

	Claims 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as applied to claim 1 above, in view of Sano, Japanese Publication No. JP 60-210858 (see attached English Abstract).

Regarding claim 10:
	Mochizuki teaches all the limitations of claim 1 above, but does not expressly teach the substrate further comprises a plurality of pin holes for positioning purpose, which is disposed in the perimeter region.

 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Sano because “To reduce the number of manufacturing processes, and to prevent positional shift by a method wherein a plurality of pins for positioning to a printed circuit board are provided beneath the package body.”  See Sano at English Abstract.
	Claims 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as applied to claim 1 above, in view of Ishida et al., US Publication No. 2012/0269229 A1.

Regarding claim 11:
	Mochizuki teaches all the limitations of claim 1 above, but does not expressly teach wherein the thermal indicator is disposed in a trench that is recessed into the front side of the substrate within the perimeter region.
	In an analogous art, Ishida, in figs. 3 and 5, teaches a thermal indicator (3/10/11) is disposed in a trench (9) that is recessed into a front side of a substrate (2).  See Ishida at para. [0039] – [0047], para. [0056] – [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Ishida to form “the thermal indicator disposed in a trench that is recessed into the front side of the substrate within the perimeter region” because provided is “a temperature measuring apparatus that can measure the actual temperature of a substrate, processed in a heat treatment unit, at high precision since transient thermal characteristics around a temperature para. [0011], also see para. [0002].

	Claims 12-15 and 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Ishida et al., US Publication No. 2012/0269229 A1.

Regarding claim 12:
	Mochizuki, AAPA  and Lu teach all the limitations of claims 1, 4, 5 and 7-9 above, but are silent the thermal indicator comprises a base material and a heat-sensing agent.
	In an analogous art, Ishida, in figs. 3 and 5, teaches a thermal indicator (3/10/11) comprises a base material (10) and a heat-sensing agent (3 or 3/11).  See Ishida at para. [0039] – [0047], para. [0056] – [0060].

Regarding claim 13:
	Ishida further teaches:
13.  The electronic component according to claim 12, wherein the base material (10) is fixed to interior surface of the trench (9) and is not removed during thermal cycles over time, para. [0039] – [0047], para. [0056] – [0060], figs. 3 and 5.

Regarding claim 14:
	Ishida further teaches the base material (10) comprises silicon at para. [0046].
	It would have been obvious to one of ordinary skill in the art to form the base material to have a porous structure because Ishida teaches porous silicon has “a heat capacity lower than that of the material (silicon) of the substrate...and functions as a low heat capacity band. Accordingly, transient thermal characteristics around the temperature sensor...are close to those para. [0060].

Regarding claim 15:
	Ishida further teaches
15.  The electronic component according to claim 12, wherein the heat-sensing agent (3) is supported by the base material (10) in the trench (9) and is coupled to the base material with a bonding mechanism (e.g. Obvious or inherent there is a bonding mechanism because in figs. 3 and 5 the heat-sensing agent (3) is attached to the base material (10) without delamination.)

Regarding claim 19:
	Ishida further teaches
19.  The electronic component according to claim 12, wherein the heat-sensing agent (e.g. interpreted as 3/11 in claim 12) further comprises a binder (11).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Ishida because (i) Provided is “a temperature measuring apparatus that can measure the actual temperature of a substrate, processed in a heat treatment unit, at high precision since transient thermal characteristics around a temperature sensor are close to those of an actual substrate”.  See Ishida at para. [0011], also see para. [0002]; and (ii)  One of ordinary skill in the art would be motivated to look for alternative thermal indicators and Ishida teaches a thermal indicator suitable for monitoring “at high precision” during heat treatment.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 12, 19  and 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Langer et al., WIPO Publication No. WO 2010/102721 A1 (see attached Abstract and English machine translation).

Regarding claim 12:
	Mochizuki, AAPA  and Lu teach all the limitations of claims 1, 4, 5 and 7-9 above, but are silent the thermal indicator comprises a base material and a heat-sensing agent.
	In an analogous art, Langer teaches wherein the thermal indicator (6) comprises a base material (e.g. “dispersed in polymer matrix” at page 7) and a heat-sensing agent (e.g. listing of materials of heat-sensing agent at page 7)

Regarding claim 19:
	Langer further teaches:
19.  The electronic component according to claim 12, wherein the heat-sensing agent further comprises a binder (e.g. Obvious from disclosure of polymer matrix and the thermal indicator is dispensed by printing, inkjet, spray nozzle or aerosol jet at page 7).

Regarding claim 20:
	As set forth above in claim 9, Lu teaches “…each conduction bump B has an organic solderability preservative (OSP) film 140. The conduction bump B and the OSP film 140 combine to form a firm joint point after soldering”.  See Lu at para. [0020], fig. 1.
	AAPA also teaches the OSP layer may volatilize during thermal heating of the die attach film.  See original specification at para. [0005] – [0006].
	Mochizuki also teaches selecting the thermal indicator to monitor a specific target temperature/temperature range of interest.  See Mochizuki at para. [0036], and Table 1.

	It would have been obvious to one of ordinary skill in the art to have the heat-sensing agent have an evaporation temperature that is approximately equal to that of the OSP layer because (i) Lu teaches an OSP layer is needed to form a firm joint and AAPA teaches the OSP layer may volatilize during thermal heating; and (ii) one of ordinary skill in the art faced with the problem of an OSP layer that may volatize, but is need to form a first joint, would apply Mochizuki’s teachings to select the heat-sensing agent of the thermal indicator to monitor a specific temperature of interest that is the evaporation temperature of the OSP layer.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Langer because (i)  It is important to “…monitoring [monitor] the temperature-time load of at least one circuit board and/or a component on a circuit board…for the traceability of service life-reducing overheating of circuit boards and/or electronic components…”  See Langer at page 1; and (ii)  One of ordinary skill in the art would be motivated to look for alternative thermal indicators and Langer teaches materials suitable as a thermal indicator.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 12 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA and Lu, as applied to claim 1 above, in view of Prince et al., US Publication No. 2004/0126897 A1 (from the IDS).

Regarding claims 12 and 16:
	Mochizuki, AAPA  and Lu teach all the limitations of claims 1, 4, 5 and 7-9 above, but are silent the thermal indicator comprises a base material and a heat-sensing agent, wherein the heat-sensing agent comprises diacetylenic compound and solvent.
	In an analogous art, Prince teaches a thermal indicator (e.g. colorimetric sensor) comprises a base material (e.g. “solution” at para. [0088], para. [0189]) and a heat-sensing agent, wherein the heat-sensing agent comprises diacetylenic compound (e.g. polydiacetylene, para. [0004] – [0005]) and solvent (e.g. “solvent” at para. [0088]; “buffer” at para. [0189]).
	Also see MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:  
	“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Prince because one of ordinary skill in the art would be motivated to look for alternative thermal indicators and Prince teaches materials suitable as a thermal indicator.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  

s 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of AAPA, Lu and Prince, as applied to claim 1 above, in view of Speakman, US Publication No. 2007/0087564 A1.

Regarding claim 17:
	Mochizuki, AAPA, Lu and Prince teach all the limitations of claims 1, 4, 5, 7-9, 12 and 16 above, but do not expressly teach wherein the heat-sensing agent further comprises dye fragments, pigments, or colorants.
	In an analogous art, Speakman teaches a temperature sensing device may comprise a reversible temperature sensitive polymer material or color-changing dye.  See Speakman at para. [0095], also see electronic devices at para. [0002] – [0007].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mochizuki with the teachings of Speakman because (i) A temperature sensing device may comprise dye fragments such as color-changing dye.  See Speakman at para. [0095]; and It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021